(2004).   A part of this burden is providing this court with "the facts
                necessary to understand the issues presented by the petition," "the
                reasons why the writ should issue," and an appendix containing the
                relevant orders and any other part of the record "that may be essential to
                understand the matters set forth in the petition." NRAP 21(a)(3)(C)-(D);
                NRAP 21(a)(4).
                              Having reviewed the petition and all materials filed with the
                petition, we conclude that petitioners have not met their burden of
                demonstrating that extraordinary relief is appropriate. NRAP 21(b)(1).
                The petition does not identify which property is to be sold, the
                documents attached to the petition do not include any orders from the
                district court, and the petition does not provide the essential
                information necessary for this court's understanding and review of the
                petition. NRAP 21(a)(3)-(4). 1 Accordingly, we
                              ORDER the petition DENIED.


                                                                   '   J.
                                         Hardesty



                Parraguirre


                cc: Hon. Joanna Kishner, District Judge
                     Randolph Law Firm, P.C.
                     Pintar Albiston LLP
                     Eighth District Court Clerk

                     'In light of this court's denial of the writ petition, petitioners'
                emergency motion for a stay is denied as moot.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A